DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed July 19, 2018.   Claims 1-30 are pending and an action on the merits is as follows.	
	
Claim Objections
Claims 3, 6-9, 15-19, 24, 27, 29 and 30 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 3 line 2: “the received first Bluetooth signal”
Claims 6, 7, 16 and 17 line 2: “the situation”
Claims 6, 7, 16 and 17 line 3: “the passenger identifier information”
Claim 8 line 3: “the received passenger identifier information”
Claims 9 and 19 line 4: “the current floor”
Claim 15 line 3: “each passenger”
Claim 18 lines 2-3: “the received passenger identifier information”
Claim 24 line 2: “the elevator landing”
Claims 27 and 30 line 6 and 7 respectively: “the elevator calling request command”
Claim 29 lines 3-4: “the current floor”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “each personal mobile terminal is”.  However the claims previously describe one or more personal mobile terminals.  It is unclear whether applicants intend to reference the one or more personal mobile terminals, or further limit the one or more personal mobile terminals to multiple personal mobile terminals.  For examining purposes, this limitation is interpreted as stating “each of the one or more personal mobile terminals”.  
This claim further includes the limitation “each passenger, and is”.  However the claims previously describe one or more passengers.  It is unclear whether applicants intend to reference the one or more passengers, or further limit the one or more passengers to multiple passengers.  For examining purposes, this limitation is interpreted as stating “each of the one or more passengers, and is”.  
Claims 5 and 15 include the limitation “passenger identifier information, and each piece of passenger identifier information corresponds to”.  However there is a lack of antecedent basis for “each piece of passenger identifier information”.  It is unclear 
Claim 5 is directed to a “system according to claim 1, wherein” and include the limitations “each passenger carrying the personal mobile terminal”.  However there is a lack of antecedent basis for “each passenger”, as claim 2 introduced one or more passengers.  It is unclear whether applicants intend to reference the one or more passengers from claim 2, or introduce new elements into the claims.  For examining purposes, claim 5 is interpreted as being directed to a “system according to claim 2, wherein” and includes the limitation “each of the one or more passengers carrying a respective personal mobile terminal”.  
Claim 20 includes the limitation “a third passenger list of passengers”.  However the claims do not properly describe a first or second passenger list.  It is unclear whether the claim necessarily requires a first and second passenger list in order to have a third passenger list.  For examining purposes, this limitation is interpreted as stating “a passenger list of passengers”.  
Claims 6-9 and 16-19 depend from claims 5 or 15 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 5 or 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2010/0315208 A1) in view of Studer et al. (US 2019/0193992 A1).
Claim 1: Takeuchi discloses a passenger flow tracking system for an elevator car, where a first module (car detection device 200) is shown in Fig. 1 to be installed in the elevator car (500).  The first module is configured to broadcast a first signal that can substantially cover the interior of the elevator car and receive a response fed back by a personal mobile terminal (individual identification tag 400) carried by a passenger 
However Studer et al. teaches a passenger flow tracking system for an elevator car, where a first module (beacon 33) is shown in Fig. 1 to be installed in the elevator car (11) to determine that a passenger leaves the elevator car via communication with a mobile terminal (page 2-3 ¶ [0020]).   The first module is further described as a Bluetooth module configured to broadcast a first Bluetooth signal (page 2 ¶ [0019]).
Given the teachings of Studer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Takeuchi with providing the first module to be a Bluetooth module and the first signal to be a Bluetooth signal.  Doing so would allow a passenger’s mobile telephone or smartphone to be used as a terminal device to detect measurement values, and therefore not require additional hardware so as to provide such system as low cost, as taught in Studer et al. (page 1 ¶ [0010]).
Claim 2: Takeuchi modified by Studer et al. discloses a system where a personal mobile terminal is carried by a passenger which feeds the response back to the first Bluetooth module based on the first Bluetooth signal, as stated above.  The personal mobile terminal further receives the first Bluetooth signal, as can be seen from Studer et al. (page 2 ¶ [0018]).
Claim 3: Takeuchi modified by Studer et al. discloses a system as stated above, where the personal mobile terminal is shown in Studer et al. to determine signal 
Claim 4: Takeuchi modified by Studer et al. discloses a system as stated above, where the personal mobile terminal is shown in Studer et al. to start a special app needed for communicating data only when it is recognized that it is in the elevator car (page 6 ¶ [0060]).  Therefore the first Bluetooth signal includes a request sent by the first Bluetooth module, where the personal mobile terminal feeds the response back to the first Bluetooth module only when the request is received.
Claim 5: Takeuchi modified by Studer et al. discloses a system as stated above, where the response is disclosed in Takeuchi to comprise passenger identifier information (individual identification information) corresponding to a passenger carrying the personal mobile terminal (page 3 ¶ [0063]).  
Claim 6: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to be configured to: when the first Bluetooth module receives passenger identifier information of a passenger corresponding to the personal mobile terminal changes into a situation where the first Bluetooth module does not receive the passenger identifier information of the passenger corresponding to the personal mobile terminal, determine that the passenger corresponding to the passenger identification information leaves the elevator car (page 4 ¶ [0085]).  
Claim 7: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to be configured to: 
Claim 8: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to determine a passenger inside the elevator car based on received passenger identifier information (page 4 ¶ [0070]).
Claim 9: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to determine a first passenger list of passengers inside the elevator car corresponding to a current floor based on the passenger identifier information received by the first Bluetooth module (page 7 ¶ [0159]-[0162]).  The determination is performed after a registration deletion process occurs (page 4 ¶ [0082]) after a car door of the elevator car is closed (page 5 ¶ [0114]) and therefore when the elevator car is ready to depart.
Claim 10: Takeuchi modified by Studer et al. discloses a system where the response includes passenger identifier information, as stated above.  Destination floor information is disclosed in Takeuchi to be stored for the passenger identifier information (page 5 ¶ [0115]) and transmitted to an elevator control device (700) based on the detected passenger identifier information (page 8 ¶ [0202]).
Claim 12: Takeuchi discloses a passenger flow tracking method for an elevator car, where a first module (car detection device 200) is shown in Fig. 1 to be installed in the elevator car (500).  The first module is configured to broadcast a first signal that can substantially cover the interior of the elevator car and receive a response fed back by a personal mobile terminal (individual identification tag 400) carried by a passenger (elevator user 300) (pages 3-4 ¶ [0064]).  Based on a change in the response, it is determined that the passenger leaves the elevator car (page 4 ¶ [0085]).  This reference fails to disclose the first module to be a Bluetooth module and the first signal to be a Bluetooth signal received by the personal mobile terminal.
However Studer et al. teaches a passenger flow tracking method for an elevator car, where a first module (beacon 33) is shown in Fig. 1 to be installed in the elevator car (11) to determine that a passenger leaves the elevator car via communication with a mobile terminal (page 2-3 ¶ [0020]).   The first module is further described as a Bluetooth module configured to broadcast a first Bluetooth signal and received by the mobile terminal (page 2 ¶ [0019]).
Given the teachings of Studer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Takeuchi with providing the first module to be a Bluetooth module and the first signal to be a Bluetooth signal received by the personal mobile terminal.  Doing so would allow a passenger’s mobile telephone or smartphone to be used as a terminal device to detect measurement values, and therefore not require additional hardware so as to provide such system as low cost, as taught in Studer et al. (page 1 ¶ [0010]).
Claim 13: Takeuchi modified by Studer et al. discloses a method as stated above, where signal strength is shown in Studer et al. to be determined of a received first Bluetooth signal, and feed the response back to the first Bluetooth module when the signal strength of the received first Bluetooth signal is greater than or equal to a predetermined value (page 2 ¶ [0018]).  The response is disclosed in Takeuchi to include passenger identifier information (individual identification information) (page 3 ¶ [0063]).  
Claim 14: Takeuchi modified by Studer et al. discloses a method as stated above, where the personal mobile terminal is shown in Studer et al. to start a special app needed for communicating data only when it is recognized that it is in the elevator car (page 6 ¶ [0060]).  Therefore the first Bluetooth signal includes a request sent by the first Bluetooth module, where the personal mobile terminal feeds the response back to the first Bluetooth module only when the request is received.
Claim 15: Takeuchi modified by Studer et al. discloses a method as stated above, where the response is disclosed in Takeuchi to comprise passenger identifier information (individual identification information) corresponding to a passenger carrying the personal mobile terminal (page 3 ¶ [0063]).  
Claim 16: Takeuchi modified by Studer et al. discloses a method as stated above, where Takeuchi discloses: when the first Bluetooth module receives passenger identifier information of a passenger corresponding to the personal mobile terminal changes into a situation where the first Bluetooth module does not receive the passenger identifier information of the passenger corresponding to the personal mobile terminal, the passenger corresponding to the passenger identification information is determined to leave the elevator car (page 4 ¶ [0085]).  
Claim 17: Takeuchi modified by Studer et al. discloses a method as stated above, where Takeuchi discloses: when the first Bluetooth module does not receive passenger identifier information of a passenger corresponding to the personal mobile terminal changes into a situation where the first Bluetooth module receives the passenger identifier information of the passenger corresponding to the personal mobile 
Claim 18: Takeuchi modified by Studer et al. discloses a method as stated above, where a passenger inside the elevator car is disclosed in Takeuchi to be determined based on received passenger identifier information (page 4 ¶ [0070]).
Claim 19: Takeuchi modified by Studer et al. discloses a method as stated above, where a first passenger list of passengers inside the elevator car is disclosed in Takeuchi to be determined corresponding to a current floor based on the passenger identifier information received by the first Bluetooth module (page 7 ¶ [0159]-[0162]).  The determination is performed after a registration deletion process occurs (page 4 ¶ [0082]) after a car door of the elevator car is closed (page 5 ¶ [0114]) and therefore when the elevator car is ready to depart.
Claim 20: Takeuchi modified by Studer et al. discloses a method as stated above, where a passenger list (ID list) is disclosed in Takeuchi to be generated which includes passenger’s destination floors (page 6 ¶ [0141]).  Therefore a passenger list of passengers leaving the elevator car at a corresponding landing is generated.
Claim 21: Takeuchi modified by Studer et al. discloses a method as stated above, where the response is disclosed in Takeuchi to include passenger identifier information (individual identification information) (page 3 ¶ [0063]).  Destination floor information is stored for the passenger identifier information (page 5 ¶ [0115]) and transmitted to an elevator control device (700) based on the detected passenger identifier information (page 8 ¶ [0202]).
Claim 23: Takeuchi modified by Studer et al. discloses a method as stated above, included in an elevator system shown in Fig. 1 of Takeuchi to include an elevator car (500) and an elevator controller (700) configured to control running of the elevator car (page 4 ¶ [0074]).
Claim 24: Takeuchi modified by Studer et al. discloses an elevator system as stated above, where a second module (lobby detection device 100) is shown in Fig. 1 of Takeuchi to be installed in an elevator landing area. The second module broadcasts a second signal and when a passenger approaches the second module the personal mobile terminal corresponding to the passenger interacts with the second module based on the second signal (pages 3-4 ¶ [0064]) so as to automatically send an elevator calling request command (call registration) to the elevator controller via the second module (page 1 ¶ [0010]).  This reference fails to disclose the second module to be a second Bluetooth module and the second signal to be a Bluetooth signal, where the personal mobile terminal receives the second Bluetooth signal.
However Studer et al. teaches an elevator system, where a module (beacon 33) interacts with a mobile terminal of a passenger (page 2-3 ¶ [0020]).   The module is further described as a Bluetooth module configured to broadcast a Bluetooth signal and received by the mobile terminal (page 2 ¶ [0019]).
Given the teachings of Studer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Takeuchi with providing the second module to be a second Bluetooth module and the second signal to be a Bluetooth signal, where the personal mobile terminal receives the second Bluetooth signal.  Doing so would allow a 
Claims 25 and 28: Takeuchi modified by Studer et al. discloses an elevator system and a control method for the elevator system, where an elevator calling request command is automatically sent by the personal mobile terminal of the passenger, as stated above. Based on a passenger who leaves the elevator car and corresponds to an elevator landing area as determined by the passenger flow tracking system, the elevator controller is disclosed in Takeuchi to ignore said elevator calling request command as the passenger leaves the elevator car for the elevator landing area (page 1 ¶ [0011]-[0013]).
Claim 26: Takeuchi modified by Studer et al. discloses an elevator system as stated above, where a first passenger list of passengers inside the elevator car is disclosed in Takeuchi to be received by the elevator controller, which is determined in the passenger flow tracking system (page 7 ¶ [0159]-[0162]).  Running of the elevator car is controlled based on elevator calling request commands of the passengers corresponding to the first passenger list (page 8 ¶ [0202]).
Claim 27: Takeuchi modified by Studer et al. discloses an elevator system as stated above, where the elevator controller is disclosed in Takeuchi to generate, based on the elevator calling request commands, a second passenger list (registered identification information) of to-be-carried passengers assigned to the elevator car, compare the first passenger list with the second passenger list, and if a passenger in the second passenger list does not exist in the first passenger list, cancel (delete) 
Claim 29: Takeuchi modified by Studer et al. discloses a method as stated above, where a first passenger list of passengers inside the elevator car is disclosed in Takeuchi to be determined corresponding to a current floor based on the passenger identifier information received by the first Bluetooth module (page 7 ¶ [0159]-[0162]).  The determination is performed after a registration deletion process occurs (page 4 ¶ [0082]) after a car door of the elevator car is closed (page 5 ¶ [0114]) and therefore when the elevator car is ready to depart.  Running of the elevator car is controlled based on elevator calling request commands of the passengers corresponding to the first passenger list (page 8 ¶ [0202]).
Claim 30: Takeuchi modified by Studer et al. discloses a control method as stated above, where the elevator controller is disclosed in Takeuchi to generate, based on the elevator calling request commands, a second passenger list (registered identification information) of to-be-carried passengers assigned to the elevator car, compare the first passenger list with the second passenger list, and if a passenger in the second passenger list does not exist in the first passenger list, cancel (delete) scheduling arrangement corresponding to an elevator calling request command of the passenger (page 1 ¶ [0015]-[0017]).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2010/0315208 A1) modified by Studer et al. (US 2019/0193992 A1), further in view of Hosokawa et al. (US 2019/0357609 A1).
Claims 11 and 22: Takeuchi modified by Studer et al. discloses a system and method as stated above, but fails to disclose the first Bluetooth module to be a Bluetooth Low Energy module such that the first Bluetooth signal is a BLE signal.
However Hosokawa et al. teaches a passenger flow tracking system and method, where a first Bluetooth module to be a Bluetooth Low Energy module (page 5 ¶ [0079]).  The Bluetooth signal broadcasted then would be a BLE signal.
Given the teachings of Hosokawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Takeuchi as modified by Studer et al. with providing the first Bluetooth module to be a Bluetooth Low Energy module such that the first Bluetooth signal is a BLE signal.  Doing so would help reduce a cost of operation due to the reduced energy consumption.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             March 26, 2022